900 F.2d 256Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles Bennie HUNT, Defendant-Appellant.
No. 89-5614.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 28, 1989.Decided:  March 30, 1990.Rehearing and Rehearing In Banc Denied April 27, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, Chief District Judge.  (CR-88-177-C)
Keith M. Stroud, Charlotte, N.C., for appellant.
Thomas J. Ashcraft, United States Attorney, H. Thomas Church, Assistant United States Attorney, Charlotte, N.C., for appellee.
W.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and DONALD RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
Following a trial by jury, the appellant, Charles Bennie Hunt, was convicted of conspiracy to possess with intent to distribute cocaine and distribution of cocaine.  21 U.S.C. Sec. 841(a)(1).  Thereafter, he was sentenced to 360 months' imprisonment and five years' supervised release.  When calculating this sentence, pursuant to the Federal Sentencing Guidelines, the district court set the base offense level at 39 because of the appellant's status as a career offender.  See Section 4B1.1 of the Federal Sentencing Guidelines.


2
The appellant now argues that it was error for the district court to sentence him as a career offender.  We disagree.  Section 4B1.1 states that a defendant is a career offender


3
if (1) the defendant was at least eighteen years old at the time of the instant offense, (2) the instant offense of conviction is a felony that is either a crime of violence or a controlled substance offense, and (3) the defendant has at least two prior felony convictions of either a crime of violence or a controlled substance offense.


4
The record shows that the appellant was twice convicted on felony drug charges, charges substantially similar to those leveled here.  Accordingly, the sentence imposed by the district court is hereby affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the record before us, and further argument would not aid in the decisional process.

AFFIRMED